 

Exhibit 10.2

 

Execution Version

  



 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

BSPRT BB LOAN, LLC,

BSPRT FINANCE SUB-LENDER II, LLC,

 

and

 

BENEFIT STREET PARTNERS REALTY TRUST, INC

 

in favor of

 

BARCLAYS BANK PLC,
as Administrative Agent

 

Dated as of September 19, 2017

 



 



 

 

 

TABLE OF CONTENTS

 



    Page       Section 1 DEFINED TERMS 1             1.1   Definitions 1        
    1.2   Other Definitional Provisions 5           Section 2 GUARANTEE 5      
      2.1   Guarantee 5             2.2   Subrogation 6             2.3  
Amendments, etc. with respect to the Borrower Obligations 7             2.4  
Guarantee Absolute and Unconditional 7             2.5   Reinstatement 8        
    2.6   Payments 8           Section 3 GRANT OF SECURITY INTEREST 8          
Section 4 REPRESENTATIONS AND WARRANTIES 9             4.1   Representations in
Credit Agreement 9             4.2   Title; No Other Liens 9             4.3  
Perfected First Priority Liens 10             4.4   Jurisdiction of
Organization; Chief Executive Office 10             4.5   Inventory and
Equipment 10             4.6   Farm Products 10             4.7   Investment
Property 10             4.8   Receivables 10             4.9   Intellectual
Property 11             4.10   Deposit Accounts 11           Section 5 COVENANTS
11             5.1   [Intentionally Omitted] 11             5.2   Delivery of
Instruments and Chattel Paper 12             5.3   Maintenance of Insurance 12  
          5.4   Payment of Obligations 12             5.5   Maintenance of
Perfected Security Interest; Further Documentation 12             5.6   Changes
in Name, etc. 13

 

-i-

 

 

  5.7   Notices 13             5.8   Investment Property 13             5.9  
Receivables 13             5.10   Intellectual Property 14             5.11  
Deposit Accounts 15             5.12   Loan Collateral 15           Section 6
REMEDIAL PROVISIONS 15             6.1   Certain Matters Relating to Receivables
15             6.2   Communications with Obligors; Borrowers Remain Liable 16  
          6.3   [Intentionally Omitted] 17             6.4   Proceeds to be
Turned Over To Administrative Agent 17             6.5   Application of Proceeds
17             6.6   Code and Other Remedies 18             6.7   [Intentionally
Omitted] 18             6.8   Deficiency 18           Section 7 THE
ADMINISTRATIVE AGENT 19             7.1   Administrative Agent’s Appointment as
Attorney-in-Fact, etc. 19             7.2   Duty of Administrative Agent 21    
        7.3   Execution of Financing Statements 21             7.4   Authority
of Administrative Agent 21           Section 8 MISCELLANEOUS 21             8.1
  Amendments in Writing 21             8.2   Notices 21             8.3   No
Waiver by Course of Conduct; Cumulative Remedies 22             8.4  
Enforcement Expenses; Indemnification 22             8.5   Successors and
Assigns 23             8.6   Set-Off 23             8.7   Counterparts 23      
      8.8   Severability 23             8.9   Section Headings 23            
8.10   Integration 23             8.11   GOVERNING LAW 24             8.12  
Submission To Jurisdiction; Waivers 24

 

-ii-

 

 

  8.13   Acknowledgments 24             8.14   Releases 25             8.15  
WAIVER OF JURY TRIAL 25



 



-iii-

 

 

Schedules     Schedule 1 Notice Address of Guarantor Schedule 2 Description of
Pledged Notes Schedule 3 Filings and Other Actions Required to Perfect Security
Interest Schedule 4 Jurisdiction of Organization, Identification Number and
Location of Chief Executive Office Schedule 5 Locations of Inventory and
Equipment Schedule 6 Intellectual Property Schedule 7 Deposit Accounts

 

-iv-

 

  

GUARANTEE AND COLLATERAL AGREEMENT, dated as of September 19, 2017, made by
BSPRT BB LOAN, LLC, a Delaware limited liability company (“Borrower
Representative”), BSPRT FINANCE SUB-LENDER II, LLC, a Delaware limited liability
company (“BSPRT Finance Sub-Lender” and, together with Borrower Representative,
the “Borrowers”, and each a “Borrower”) and BENEFIT STREET PARTNERS REALTY
TRUST, INC (the “Guarantor”), in favor of BARCLAYS BANK PLC, as Administrative
Agent (in such capacity, the “Administrative Agent”) for the several banks and
other financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”), dated as of September 19, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrowers, the Guarantor, the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement (the
“Lenders”) and the Administrative Agent.

 

WITNESSETH:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to the
Guarantor in connection with the operation of its business;

 

WHEREAS, the Guarantor will derive substantial direct and indirect benefit from
the extensions of credit under the Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Borrowers and the Guarantor shall have executed and delivered
this Agreement to the Administrative Agent.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Borrower and the Guarantor, as applicable, hereby
agree with the Administrative Agent, for the benefit of the Secured Parties, as
follows:

 

Section 1

DEFINED TERMS

 

1.1       Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, General Intangibles, Goods,
Instruments, Inventory, Letter-of-Credit Rights and Supporting Obligations.

 

 

 

 

(b)       The following terms shall have the following meanings:

 

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Borrower Obligations”: the collective reference to the unpaid principal of and
interest on the Loans and all other obligations and liabilities of the Borrowers
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and interest
accruing at the then applicable rate provided in the Credit Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Administrative Agent or any Lender, whether direct or indirect, absolute
or contingent, due or to become due, or now existing or hereafter incurred,
which may arise under, out of, or in connection with, the Credit Agreement, the
other Loan Documents, or any other document made, delivered or given in
connection therewith, in each case whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses or otherwise
(including, without limitation, all fees and disbursements of counsel to the
Administrative Agent or to the Lenders) in each case that are required to be
paid by the Borrowers pursuant to the terms of any of the foregoing agreements.

 

“Collateral”: as defined in Section 3.

 

“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.

 

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Copyright Licenses”: any written agreement naming any Borrower as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.

 

“Deposit Accounts”: the accounts listed on Schedule 7, and any other “deposit
account”, as such term is defined in the Uniform Commercial Code of any
applicable jurisdiction. The term “deposit account” in the preceding sentence
shall be deemed to include, without limitation, any demand, time, savings,
passbook or like account maintained with a depositary institution, established
or held by any Borrower while this Agreement is in effect.

 

  2

 

 

“Excluded Assets”: the collective reference to (i) any contract, General
Intangible, Copyright License, Patent License or Trademark License (“Intangible
Assets”), in each case to the extent the grant by any Borrower of a security
interest pursuant to this Agreement in such Borrower’s right, title and interest
in such Intangible Asset (A) is prohibited by legally enforceable provisions of
any contract, agreement, instrument or indenture governing such Intangible
Asset, (B) would give any other party to such contract, agreement, instrument or
indenture a legally enforceable right to terminate its obligations thereunder or
(C) is permitted only with the consent of another party, if the requirement to
obtain such consent is legally enforceable and such consent has not been
obtained; provided, that in any event any Receivable or any money or other
amounts due or to become due under any such contract, agreement, instrument or
indenture shall not be Excluded Assets to the extent that any of the foregoing
is (or if it contained a provision limiting the transferability or pledge
thereof would be) subject to Section 9-406 of the New York UCC.

 

“Guarantor Obligations”: all obligations and liabilities of the Guarantor which
may arise under or in connection with this Agreement (including, without
limitation, Section 2) or any other Loan Document to which the Guarantor is a
party, in each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent or
to any Secured Party) in each case that are required to be paid by the Guarantor
pursuant to the terms of this Agreement or any other Loan Document.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Pledged Stock) and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes.

 

“Issuers”: the collective reference to each issuer of any Investment Property.

 

“Loan Collateral”: all Collateral constituting (i) Proposed Borrowing Base
Assets then owned by any Borrower (including any Proposed Borrowing Base Assets
which do not become Borrowing Base Assets), (ii) Borrowing Base Assets,
(iii) assets owned by any Borrower which formerly constituted a part of the
Borrowing Base, (iv) any assets acquired or originated by any Borrower for the
purpose of adding such assets to the Borrowing Base, including, for the
avoidance of doubt, any Pledged Notes or Pledged Stock relating to such Loan
Collateral.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Obligations”: the Borrower Obligations and the Guarantor Obligations.

 

  3

 

 

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.

 

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Borrower of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.

 

“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Borrower (other than any promissory
notes issued in connection with extensions of trade credit by such Borrower in
the ordinary course of business and any promissory notes issued by any Person
that is pledged to such Borrower as part of an asset comprising Loan
Collateral).

 

“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, and together
with any other shares, stock certificates, options or rights of any nature
whatsoever in respect of the Capital Stock of any Person that may be issued or
granted to, or held by, any Borrower while this Agreement is in effect but, in
any case, excluding any Capital Stock or other shares, stock certificates,
options or rights of any nature whatsoever in respect of the Capital Stock of
any Person that is pledged to such Borrower as part of an asset comprising Loan
Collateral.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC in effect on the date hereof and, in any event, including,
without limitation, all dividends or other income from the Investment Property,
collections thereon or distributions or payments with respect thereto.

 

“Receivable”: any right to payment for goods sold, leased, licensed, assigned or
otherwise disposed of, or for services rendered, whether or not such right is
evidenced by an Instrument or Chattel Paper and whether or not it has been
earned by performance (including, without limitation, any Account and any
Collection).

 

“Secured Parties”: the collective reference to the Administrative Agent and the
Lenders.

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.

 

  4

 

 

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Borrower of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 6.

 

1.2       Other Definitional Provisions. (a) The words “hereof,” “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

 

(b)       The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

(c)       Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to any Borrower, shall refer to such
Borrower’s Collateral or the relevant part thereof.

 

Section 2

GUARANTEE

 

2.1       Guarantee. (a) The Guarantor hereby unconditionally and irrevocably
guarantees to the Administrative Agent, for the ratable benefit of the Secured
Parties and their respective successors, indorsees, transferees and assigns
permitted in accordance with Section 9.6 of the Credit Agreement, the prompt and
complete payment and performance by the Borrowers when due (whether at stated
maturity, by acceleration or otherwise) of the Borrower Obligations.

 

(b)       Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of the Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by the Guarantor under applicable federal and state laws relating to fraudulent
conveyances or transfers or the insolvency of debtors.

 

(c)       The Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of the Guarantor hereunder
without impairing the guarantee of the Guarantor contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Secured
Party hereunder.

 

(d)       Subject to Section 8.15 hereof, the guarantee contained in this
Section 2 shall remain in full force and effect until all the Borrower
Obligations and the obligations of the Guarantor under the guarantee contained
in this Section 2 shall have been satisfied by full and final payment in cash
and the Revolving Credit Commitments shall be terminated, notwithstanding that
from time to time during the term of the Credit Agreement the Borrowers may be
free from any Borrower Obligations; provided, that Guarantor shall have no
liability under this Section 2 with respect to any claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws (including, without limitation,
any Environmental Claims) to the extent related to conditions on any Real
Property directly or indirectly securing any Borrowing Base Asset first arising
solely after the date upon which the Administrative Agent or any other Secured
Party enforces its remedies with respect to the related Borrowing Base Asset or
the Pledged Stock (as defined in the applicable Pledge Agreement) of the
applicable Borrower pursuant to the Loan Documents following an Event of
Default.

 

  5

 

 

(e)       No payment made by any of the Borrowers, the Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any Secured Party from any of the Borrowers, the Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Borrower Obligations shall be deemed to
modify, reduce, release or otherwise affect the liability of the Guarantor under
this Section 2 which shall, notwithstanding any such payment (other than any
payment made by such Borrower or the Guarantor in respect of the Borrower
Obligations or any payment received or collected from such Borrower or the
Guarantor in respect of the Borrower Obligations), remain liable for the
Borrower Obligations up to the maximum liability of the Guarantor hereunder
until the Borrower Obligations are fully and finally paid in cash and the
Revolving Credit Commitments are terminated.

 

(f)       The Guarantor shall pay additional amounts to, and indemnify, each
Secured Party (including for purposes of this Section 2, any permitted assignee,
successor or participant) with respect to taxes imposed on payments pursuant to
this guarantee to the same extent as the Borrowers would have paid additional
amounts and indemnified such Secured Party with respect to taxes under
Sections 2.15 and 2.16 of the Credit Agreement, if the Guarantor were a Borrower
under the Credit Agreement. For the avoidance of doubt, any such payments are in
addition to the Guarantor’s obligation to pay any amounts required to be paid by
any Borrower to any Secured Party. The agreements in this Section 2.1(f) shall
survive the termination of this guarantee and the payment of the Loans and all
other amounts payable under the Credit Agreement.

 

2.2       Subrogation. Upon any payment made by the Guarantor hereunder or any
set-off or application of funds of the Guarantor by the Administrative Agent or
any Secured Party, the Guarantor shall be subrogated to the rights of the
Administrative Agent or any Secured Party against any Borrower and any
collateral security or guarantee or right of offset held by the Administrative
Agent or any Secured Party for the payment of the Borrower Obligations;
provided, that the Guarantor shall not seek to enforce any right or receive any
payment by way of subrogation until all the Loans and other Obligations (other
than those Obligations (including contingent reimbursement obligations and
indemnity obligations) which, by their express terms, survive termination of
this Agreement and the other Loan Documents) have been paid in full and the
Revolving Credit Commitments have been terminated; provided, further, that such
subrogation rights shall be subordinate in all respects to all amounts owing to
the Administrative Agent or any Secured Party under the Loan Documents.

 

  6

 

 

2.3       Amendments, etc. with respect to the Borrower Obligations. Until all
the Loans and other Obligations have been paid in full and the Revolving Credit
Commitments have been terminated, the Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against the Guarantor
and without notice to or further assent by the Guarantor, any demand for payment
of any of the Borrower Obligations made by the Administrative Agent or any
Secured Party may be rescinded by the Administrative Agent or such Secured Party
and any of the Borrower Obligations continued, and the Borrower Obligations, or
the liability of any other Person upon or for any part thereof, or any
collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Secured Party in accordance with the Loan
Documents (with such consent of the Guarantor as shall be required thereunder),
and the Credit Agreement and the other Loan Documents and any other documents
executed and delivered in connection therewith may be amended, modified,
supplemented or terminated, in whole or in part, as the Administrative Agent (or
the Required Lenders or all Lenders, as the case may be) may (with such consent
of the Guarantor as shall be required thereunder) deem advisable from time to
time, and any collateral security, guarantee or right of offset at any time held
by the Administrative Agent or any Secured Party for the payment of the Borrower
Obligations may (with such consent of the Guarantor as shall be required
thereunder) be sold, exchanged, waived, surrendered or released in accordance
with the Loan Documents. Neither the Administrative Agent nor any Secured Party
shall, except to the extent set forth in, and for the benefit of the parties to,
the agreements and instruments governing such Lien or guarantee, have any
obligation to protect, secure, perfect or insure any Lien at any time held by it
as security for the Borrower Obligations or for the guarantees contained in this
Section 2 or any property subject thereto.

 

2.4       Guarantee Absolute and Unconditional. The Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between any Borrower and
the Guarantor, on the one hand, and the Administrative Agent and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
The Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon any Borrower with respect to the
Borrower Obligations. The Guarantor understands and agrees that the guarantee of
the Guarantor contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (i) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Borrower Obligations or any collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Secured Party, (ii) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by any Borrower or any other Person against
the Administrative Agent or any Secured Party, or (iii) any other circumstance
whatsoever (with or without notice to or Knowledge of any Borrower or the
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any Borrower for the Borrower Obligations, or of the
Guarantor under the guarantee of the Guarantor contained in this Section 2, in
bankruptcy or in any other instance. When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against the Guarantor, the
Administrative Agent or any Secured Party may, but shall be under no obligation
to, make a similar demand on or otherwise pursue such rights and remedies as it
may have against any Borrower or any other Person or against any collateral
security or guarantee for the Borrower Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Secured
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from any Borrower or any other Person or to realize upon
any such collateral security or guarantee or to exercise any such right of
offset, or any release of any Borrower or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve the
Guarantor of any obligation or liability under this Section 2, and shall not
impair or affect the rights and remedies, whether express, implied or available
as a matter of law, of the Administrative Agent or any Secured Party against the
Guarantor. For the purposes hereof “demand” shall include the commencement and
continuance of any legal proceedings.

 

  7

 

 

2.5       Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Borrower Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, a
Borrower or any substantial part of its property, or otherwise, all as though
such payments had not been made.

 

2.6       Payments. The Guarantor hereby guarantees that payments by it
hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars at the Payment Office specified in the Credit Agreement.

 

Section 3

GRANT OF SECURITY INTEREST

 

Each Borrower hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Borrower or in which such Borrower now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations:

 

(a)       all Accounts;

 

(b)       all Chattel Paper;

 

(c)       all Deposit Accounts;

 

(d)       all Documents;

 

(e)       all Equipment;

 

  8

 

 

(f)       all General Intangibles;

 

(g)       all Instruments;

 

(h)       all Intellectual Property;

 

(i)        all Inventory;

 

(j)        all Investment Property;

 

(k)       all Letter-of-Credit Rights;

 

(l)        all Commercial Tort Claims;

 

(m)       all Goods and other property not otherwise described above;

 

(n)       all books and records pertaining to the Collateral; and

 

(o)       to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing, all Supporting Obligations in respect of any of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing;

 

provided, that the Collateral shall not include any Excluded Assets.

 

Section 4

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Borrower hereby represents and warrants
to the Administrative Agent and each Lender that:

 

4.1       Representations in Credit Agreement. The representations and
warranties set forth in Section 3 of the Credit Agreement as they relate to such
Borrower or to the Loan Documents to which such Borrower is a party, each of
which is hereby incorporated herein by reference, are true and correct, and the
Administrative Agent and each Lender shall be entitled to rely on each of them
as if they were fully set forth herein.

 

4.2       Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Borrower owns each item of the Collateral free and clear
of any and all Liens or claims of others. No financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as are permitted by the Credit Agreement.

 

  9

 

 

4.3       Perfected First Priority Liens. The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule 3 (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Administrative Agent in
completed and duly executed form) will constitute valid perfected security
interests in all of the Collateral, to the extent such security interests can be
perfected by such filings and the other actions specified on Schedule 3, in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for the Obligations, enforceable in accordance
with the terms hereof against all creditors of such Borrower and any Persons
purporting to purchase any Collateral from such Borrower, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and (b) are prior to
all other Liens on the Collateral in existence on the date hereof except for
unrecorded Liens permitted by the Credit Agreement which have priority over the
Liens on the Collateral by operation of law.

 

4.4       Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Borrower’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Borrower’s
chief executive office or sole place of business or principal residence, as the
case may be, are specified on Schedule 4. Such Borrower has furnished to the
Administrative Agent a certified charter, certificate of formation or other
organization document and good standing certificate as of a date which is recent
to the date hereof.

 

4.5       Inventory and Equipment. On the date hereof, the Borrowers’ Inventory
and the Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.

 

4.6       Farm Products. None of the Collateral constitutes, or is the Proceeds
of, Farm Products.

 

4.7       Investment Property. (a) Each of the Pledged Notes constitutes the
legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

(b)       Such Borrower is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement.

 

4.8       Receivables. (a) No amount payable to such Borrower under or in
connection with any Receivable, excluding any Loan Collateral, as applicable, is
evidenced by any Instrument or Chattel Paper which has not been delivered to the
Administrative Agent to the extent required by Section 5.2.

 

  10

 

 

(b)       None of the obligors on any Receivable is a Governmental Authority,
except for Receivables constituting not more than 5% of the face amount of all
Receivables.

 

(c)       The amounts represented by such Borrower to the Secured Parties from
time to time as owing to such Borrower in respect of the Receivables will at
such times be accurate.

 

4.9       Intellectual Property. (a) Schedule 6 lists all Intellectual Property
owned by such Borrower in its own name on the date hereof.

 

(b)       On the date hereof, all material Intellectual Property of such
Borrower described on Schedule 6 is valid, subsisting, unexpired and
enforceable, has not been abandoned and does not infringe the intellectual
property rights of any other Person.

 

(c)       Except as set forth in Schedule 6, on the date hereof, none of the
Intellectual Property is the subject of any licensing or franchise agreement
pursuant to which such Borrower is the licensor or franchisor.

 

(d)       No holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Borrower’s rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect.

 

(e)       No action or proceeding is pending, or, to the Knowledge of such
Borrower, threatened, on the date hereof (i) seeking to limit, cancel or
question the validity of any material Intellectual Property or such Borrower’s
ownership interest therein, or (ii) which, if adversely determined, would have a
material adverse effect on the value of any Intellectual Property.

 

4.10       Deposit Accounts. Schedule 7 lists all Deposit Accounts established
or maintained by such Borrower, including the name of each account, the account
number and the depository or financial institution holding the account.

 

Section 5

COVENANTS

 

Each Borrower covenants and agrees with the Administrative Agent and the Secured
Parties that, from and after the date of this Agreement until the Obligations
(other than those Obligations (including contingent reimbursement obligations
and indemnity obligations) which, by their express terms, survive termination of
this Agreement and the other Loan Documents) shall have been paid in full and
the Revolving Credit Commitments shall have terminated:

 

5.1       [Intentionally Omitted].

 

  11

 

 

5.2       Delivery of Instruments and Chattel Paper. Subject to Section 5.12, if
any amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Administrative Agent, duly indorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement;
provided, that such Borrower shall not be obligated to deliver to the
Administrative Agent any Instruments or Chattel Paper held by such Borrower at
any time to the extent that (i) the same constitutes Loan Collateral, or
(ii) the aggregate face amount of all such Instruments and Chattel Paper held by
the Borrowers at such time does not exceed $100,000.

 

5.3       Maintenance of Insurance. Such Borrower will maintain insurance
policies in accordance with Section 5.5(b) of the Credit Agreement.

 

5.4       Payment of Obligations. Such Borrower will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, assessments and governmental charges or levies imposed
upon the Collateral or in respect of income or profits therefrom, as well as all
claims of any kind (including, without limitation, claims for labor, materials
and supplies) against or with respect to the Collateral, except that no such
charge need be paid if the amount or validity thereof is currently being
contested in good faith by appropriate proceedings, reserves in conformity with
GAAP with respect thereto have been provided on the books of such Borrower and
such proceedings could not reasonably be expected to result in the sale,
forfeiture or loss of any material portion of the Collateral or any interest
therein.

 

5.5       Maintenance of Perfected Security Interest; Further Documentation.
(a) Subject to Section 5.12, such Borrower shall maintain the security interest
created by this Agreement as a perfected security interest having at least the
priority described in Section 4.3 and shall defend such security interest
against the claims and demands of all Persons whomsoever.

 

(b)       Such Borrower will furnish to the Administrative Agent and the Lenders
from time to time statements and schedules further identifying and describing
the assets and property of such Borrower and such other reports in connection
with the Collateral in each case as the Administrative Agent may reasonably
request, all in reasonable detail.

 

(c)       Subject to Section 5.12, at any time and from time to time, upon the
reasonable written request of the Administrative Agent, and at the sole expense
of such Borrower, such Borrower will promptly and duly execute and deliver, and
have recorded, such further instruments and documents and take such further
actions as the Administrative Agent may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and of the rights
and powers herein granted, including, without limitation, (i) the filing of any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any jurisdiction with respect to the security
interests created hereby and (ii) in the case of Investment Property and Deposit
Accounts, taking any actions reasonably necessary to enable the Administrative
Agent to obtain “control” (within the meaning of the applicable Uniform
Commercial Code) with respect thereto.

 

  12

 

 

5.6       Changes in Name, etc. Such Borrower will not, except upon 15 days’
prior written notice to the Administrative Agent and delivery to the
Administrative Agent of all additional executed financing statements and other
documents reasonably requested by the Administrative Agent to maintain the
validity, perfection and priority of the security interests provided for herein:

 

(a)       change its jurisdiction of organization or the location of its chief
executive office or sole place of business or principal residence from that
referred to in Section 4.4; or

 

(b)       change its name.

 

5.7       Notices. Such Borrower will advise the Administrative Agent and the
Lenders promptly, in reasonable detail, of:

 

(a)       any Lien (other than security interests created hereby or Liens
permitted under the Credit Agreement) on any of the Collateral which would
materially and adversely affect the ability of the Administrative Agent to
exercise any of its remedies hereunder; and

 

(b)       the occurrence of any other event which could reasonably be expected
to have a material adverse effect on the security interests created hereby.

 

5.8       Investment Property. Subject to Section 5.12, without the prior
written consent of the Administrative Agent, such Borrower will not, except as
permitted by the Credit Agreement, (i) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (ii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement or (iii) enter into any
agreement or undertaking restricting the right or ability of such Borrower or
the Administrative Agent to sell, assign or transfer any Pledged Notes or
Proceeds thereof.

 

5.9       Receivables. (a) Other than in the ordinary course of business
consistent with its or its Affiliates’ past practice, such Borrower will not
(i) grant any extension of the time of payment of any Receivable,
(ii) compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of any
Receivable, (iv) allow any credit or discount whatsoever on any Receivable or
(v) amend, supplement or modify any Receivable in any manner that could
adversely affect the value thereof, in each case, except as otherwise permitted
under the Credit Agreement (including, for the avoidance of doubt, with respect
to the Loan Collateral).

 

(b)       Such Borrower will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables (other than with respect to the Loan
Collateral, notice with respect to which shall be governed by the Credit
Agreement).

 

  13

 

 

5.10     Intellectual Property. (a) Such Borrower (either itself or through
licensees) will (i) continue to use each material Trademark in order to maintain
such Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain as in the past the quality of products and services offered under
such Trademark, (iii) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (iv) not adopt or use any mark which is confusingly similar
or a colorable imitation of such Trademark unless the Administrative Agent, for
the ratable benefit of the Secured Parties, shall obtain a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and not permit
any licensee or sublicensee thereof to) do any act or knowingly omit to do any
act whereby such Trademark may become invalidated or impaired in any way.

 

(b)       Such Borrower (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.

 

(c)       Such Borrower (either itself or through licensees) (i) will employ
each material Copyright and (ii) will not (and will not permit any licensee or
sublicensee thereof to) do any act or knowingly omit to do any act whereby any
material portion of the Copyrights may become invalidated or otherwise impaired.
Such Borrower will not (either itself or through licensees) do any act whereby
any material portion of the Copyrights may fall into the public domain.

 

(d)       Such Borrower (either itself or through licensees) will not do any act
that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.

 

(e)       Such Borrower will notify the Administrative Agent, on behalf of the
Lenders, promptly if it Knows, or has reason to Know, that any application or
registration relating to any material Intellectual Property may become
forfeited, abandoned or dedicated to the public, or of any adverse determination
or development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Borrower’s ownership of, or the validity of, any
material Intellectual Property or such Borrower’s right to register the same or
to own and maintain the same.

 

(f)       Whenever such Borrower, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Intellectual Property with the United States Patent and Trademark Office,
the United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Borrower shall report such
filing to the Administrative Agent within five Business Days after the last day
of the fiscal quarter in which such filing occurs. Upon request of the
Administrative Agent, such Borrower shall execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the Secured Parties’ security interest in any Copyright, Patent or
Trademark and the goodwill and general intangibles of such Borrower relating
thereto or represented thereby.

 

  14

 

 

(g)       Such Borrower will take all reasonable and necessary steps, including,
without limitation, in any proceeding before the United States Patent and
Trademark Office, the United States Copyright Office or any similar office or
agency in any other country or any political subdivision thereof, to maintain
and pursue each application relating to any material Intellectual Property (and
to obtain the relevant registration) and to maintain each registration of the
material Intellectual Property, including, without limitation, filing of
applications for renewal, affidavits of use and affidavits of incontestability.

 

(h)       In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Borrower shall (i) take such
actions as such Borrower shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property and (ii) if such
Intellectual Property is of material economic value, promptly notify the
Administrative Agent after it learns thereof.

 

5.11     Deposit Accounts. (a) Such Borrower will notify the Administrative
Agent promptly in writing if it establishes a new Deposit Account after the
Effective Date and shall update Schedule 7 to include such new Deposit Account.

 

(b)       Such Borrower shall cause all Collections and other revenue derived
from any Borrowing Base Asset to be deposited into its Collection Account in
accordance with Section 5.9 and 5.10 of the Credit Agreement.

 

5.12     Loan Collateral. Notwithstanding anything to the contrary in this
Agreement, the Administrative Agent, on behalf of itself and the Secured
Parties, hereby (i) agrees that the Borrowers shall not be required to deliver
to the Administrative Agent any Collateral which constitutes Loan Collateral,
(ii) waives all requirements under the Credit Agreement, this Agreement or any
other Loan Document for the Borrowers or any of the Loan Parties to perfect, by
control or possession, the security interests granted to the Administrative
Agent and the Secured Parties herein with respect to all Loan Collateral or to
otherwise provide the Administrative Agent or the Secured Parties with control
or possession over such Loan Collateral, and (iii) agrees that no further acts
with respect to the perfection of the security interests granted to the
Administrative Agent shall be required to be taken by the Borrowers, or shall be
taken by the Administrative Agent (other than the filing of financing statements
and continuations thereof and, to the extent applicable, entering into
Collection Account Control Agreements), with respect to such Loan Collateral.

 

Section 6

REMEDIAL PROVISIONS

 

6.1       Certain Matters Relating to Receivables. (a) The Administrative Agent
shall have the right, at any time after the occurrence and during the
continuance of an Event of Default, to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Borrower shall furnish all such assistance and information
as the Administrative Agent may reasonably require in connection with such test
verifications.

 

  15

 

 

(b)       The Administrative Agent hereby authorizes each Borrower to collect
such Borrower’s Receivables, subject to the Administrative Agent’s direction and
control after the occurrence and during the continuance of an Event of Default,
and the Administrative Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default. If
required by the Administrative Agent at any time after the occurrence and during
the continuance of an Event of Default, any payments of Receivables, when
collected by any Borrower, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Borrower in the exact form received, duly
indorsed by such Borrower to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Borrower in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Borrower.
Each such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

 

(c)       Subject to Section 5.12, at the Administrative Agent’s request, each
Borrower shall deliver to the Administrative Agent all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables.

 

6.2       Communications with Obligors; Borrowers Remain Liable. (a) After the
occurrence and during the continuance of an Event of Default, the Administrative
Agent in its own name or in the name of others may at any time communicate with
obligors under the Receivables to verify with them to the Administrative Agent’s
satisfaction the existence, amount and terms of any Receivables.

 

(b)       Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Borrower
shall notify obligors on the Receivables that the Receivables have been assigned
to the Administrative Agent for the ratable benefit of the Secured Parties and
that payments in respect thereof shall be made directly to the Administrative
Agent.

 

(c)       Anything herein to the contrary notwithstanding, until the
Administrative Agent, on behalf of the Secured Parties, shall have disposed of
or purchased such Receivables pursuant to a foreclosure or other public or
private sale, or otherwise transferred such Receivables to any Person, each
Borrower shall remain liable under each of the Receivables (or any agreement
giving rise thereto) to observe and perform all the conditions and obligations
to be observed and performed by it thereunder, all in accordance with the terms
of any agreement giving rise thereto. Neither the Administrative Agent nor any
Secured Party shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Administrative Agent or any Secured Party of any payment
relating thereto, nor shall the Administrative Agent or any Secured Party be
obligated in any manner to perform any of the obligations of any Borrower under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

  16

 

 

6.3       [Intentionally Omitted].

 

6.4       Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Borrower consisting
of cash, checks and Instruments shall be held by such Borrower in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Borrower, and shall, forthwith upon receipt by such Borrower, unless
deposited in its Collection Account, be turned over to the Administrative Agent
in the exact form received by such Borrower (duly indorsed by such Borrower to
the Administrative Agent, if required). All Proceeds received by the
Administrative Agent hereunder shall be held by the Administrative Agent in a
Collateral Account maintained under its sole dominion and control. All Proceeds
while held by the Administrative Agent in a Collateral Account (or by a Borrower
in trust for the Administrative Agent and the Secured Parties) shall continue to
be held as collateral security for all the Obligations and shall not constitute
payment thereof until applied as provided in Section 6.5.

 

6.5       Application of Proceeds. If an Event of Default shall have occurred
and be continuing, the Administrative Agent shall apply all or any part of
Proceeds constituting Collateral, whether or not held in a Collection Account or
any other Collateral Account, and any proceeds of the guarantee set forth in
Section 2, in payment of the Obligations in the following order:

 

First, to pay incurred and unpaid fees and expenses of the Administrative Agent
required to be paid by the Loan Parties under the Loan Documents;

 

Second, to the Administrative Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of the Obligations,
pro rata among the Secured Parties according to the amounts of the Obligations
then due and owing and remaining unpaid to the Secured Parties;

 

Third, to the Administrative Agent, for application by it towards prepayment of
the Obligations, pro rata among the Secured Parties according to the amounts of
the Obligations then held by the Secured Parties; and

 

Fourth, any balance of such Proceeds remaining after the Obligations (other than
those Obligations (including contingent reimbursement obligations and indemnity
obligations) for which a claim for payment has not then been made which, by
their express terms, survive termination of this Agreement and the other Loan
Documents) shall have been paid in full and the Revolving Credit Commitments
shall have terminated shall be paid over to the Borrowers or to whomsoever may
be lawfully entitled to receive the same.

 

  17

 

 

6.6       Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, if an Event of Default shall occur and be continuing, the
Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Borrower or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Administrative Agent or any Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Borrower, which right or equity is hereby waived and released.
Each Borrower further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Borrower’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.6 with respect to any
Borrower’s Collateral, after deducting all reasonable out-of-pocket costs and
expenses incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral of such Borrower or in any way relating to
the Collateral of such Borrower or the rights of the Administrative Agent and
the Secured Parties hereunder with respect thereto, including, without
limitation, reasonable attorneys’ fees and disbursements of outside counsel, to
the payment in whole or in part of the Obligations of such Borrower, in the
order specified in Section 6.5, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to such
Borrower. To the extent permitted by applicable law, each Borrower waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Secured Party arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

 

6.7       [Intentionally Omitted].

 

6.8       Deficiency. Each Borrower shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the reasonable fees and disbursements of any outside
attorneys employed by the Administrative Agent or any Secured Party to collect
such deficiency.

 

  18

 

 

Section 7

THE ADMINISTRATIVE AGENT

 

7.1       Administrative Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Borrower hereby irrevocably constitutes and appoints the Administrative Agent
and any officer or agent thereof, with full power of substitution, as its true
and lawful attorney-in-fact with full irrevocable power and authority in the
place and stead of such Borrower and in the name of such Borrower or in its own
name, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be reasonably necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, such
Borrower hereby gives the Administrative Agent the power and right, on behalf of
such Borrower, without notice to or assent by such Borrower, to do any or all of
the following:

 

(i)        in the name of such Borrower or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;

 

(ii)        in the case of any Intellectual Property, execute and deliver, and
have recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Borrower relating thereto or
represented thereby;

 

(iii)       pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(iv)      execute, in connection with any sale provided for in Section 6.6 or
6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral;

 

  19

 

 

(v)       (1) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (2) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (3) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (4) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Borrower with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem reasonably appropriate; (7) assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), throughout the world for such term or terms, on
such conditions, and in such manner, as the Administrative Agent shall in its
sole discretion determine; and (8) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Borrower’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems reasonably necessary to protect, preserve or
realize upon the Collateral and the Administrative Agent’s and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Borrower might do;

 

(vi)      license or sublicense whether on an exclusive or non-exclusive basis,
any Intellectual Property for such term and on such conditions and in such
manner as the Administrative Agent shall in its sole judgment determine and, in
connection therewith, such Borrower hereby grants to the Administrative Agent
for the benefit of the Secured Parties a royalty-free, world-wide irrevocable
license of its Intellectual Property; and

 

(vii)     in the name of such Borrower or its own name, or otherwise, to act in
connection with any obligations of any other Loan Party to such Borrower,
including, without limitation, with respect to a proceeding under any Debtor
Relief Law, the filing of pleadings or proofs of claim, the assertion of
administrative expenses and the ability to appear and be heard on matters in any
court proceeding under any Debtor Relief Law.

 

The power of attorney provided for in this Section 7.1(a) is a power coupled
with an interest and cannot be revoked until this Agreement is terminated.
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)       If any Borrower fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.

 

(c)       Each Borrower hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof and in accordance with the terms and
conditions of this Agreement. All powers, authorizations and agencies contained
in this Agreement are coupled with an interest and are irrevocable until this
Agreement is terminated and the security interests created hereby are released.

 

  20

 

 

7.2       Duty of Administrative Agent. The Administrative Agent’s sole duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar collateral for its own account. Neither the
Administrative Agent, any Secured Party nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Borrower or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Secured Parties hereunder are
solely to protect the Administrative Agent’s and the Secured Parties’ interests
in the Collateral and shall not impose any duty upon the Administrative Agent or
any Secured Party to exercise any such powers. The Administrative Agent and the
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to any Borrower
for any act or failure to act hereunder, except for their own gross negligence,
bad faith or willful misconduct.

 

7.3       Execution of Financing Statements. Subject to Section 5.12, pursuant
to any applicable law, each Borrower authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such
Borrower in such form and in such offices as the Administrative Agent reasonably
determines to be appropriate to perfect the security interests of the
Administrative Agent under this Agreement. Each Borrower authorizes the
Administrative Agent to use the collateral description “all personal property”
or “all assets” in any such financing statements. Each Borrower hereby ratifies
and authorizes the filing by the Administrative Agent of any financing statement
with respect to the Collateral made prior to the date hereof.

 

7.4       Authority of Administrative Agent. Each Borrower acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Borrowers, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and the Borrowers shall
not be under any obligation, or entitlement, to make any inquiry respecting such
authority.

 

Section 8

MISCELLANEOUS

 

8.1       Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, restated, supplemented or otherwise modified
except in accordance with Section 9.1 of the Credit Agreement.

 

8.2       Notices. All notices, requests and demands to or upon the
Administrative Agent, the Borrowers or the Guarantor hereunder shall be effected
in the manner provided for in Section 9.2 of the Credit Agreement; provided that
any such notice, request or demand to or upon the Guarantor shall be addressed
to the Guarantor at its notice address set forth on Schedule 1.

 

  21

 

 

8.3       No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 8.1), delay, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Administrative Agent or any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Administrative Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Secured Party would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

 

8.4       Enforcement Expenses; Indemnification. (a) The Guarantor agrees to
pay, or reimburse each Secured Party and the Administrative Agent for, all its
reasonable out-of-pocket costs and expenses incurred in collecting against the
Guarantor under the guarantee contained in Section 2 or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
the Guarantor is a party, including, without limitation, the reasonable fees and
disbursements of outside counsel to each Secured Party and of outside counsel to
the Administrative Agent.

 

(b)       Each of the Borrowers and the Guarantor agrees to pay, and to save the
Administrative Agent and the Secured Parties harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

 

(c)       The Guarantor agrees to pay, and to save the Administrative Agent and
the Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrowers would be required to do so pursuant to Section 9.5 of the Credit
Agreement.

 

(d)       The agreements in this Section shall survive repayment of the
Obligations (other than those Obligations (including contingent reimbursement
obligations and indemnity obligations) which, by their express terms, survive
termination of this Agreement and the other Loan Documents) and all other
amounts payable under the Credit Agreement and the other Loan Documents.

 

  22

 

 

8.5       Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Borrower and the Guarantor and shall inure to the
benefit of the Administrative Agent and the Secured Parties and their successors
and assigns permitted in accordance with Section 9.6 of the Credit Agreement;
provided that no Borrower or the Guarantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

 

8.6       Set-Off. Each of the Borrowers and the Guarantor hereby irrevocably
authorizes the Administrative Agent and each Secured Party at any time and from
time to time while an Event of Default pursuant to Section 7 of the Credit
Agreement shall have occurred and be continuing, without notice to such Borrower
or the Guarantor, any such notice being expressly waived by such Borrower and
the Guarantor, to set-off and appropriate and apply any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Administrative Agent or such Secured Party to or for the
credit or the account of such Borrower or the Guarantor, or any part thereof in
such amounts as the Administrative Agent or such Secured Party may elect,
against and on account of the obligations and liabilities of such Borrower and
the Guarantor to the Administrative Agent or such Secured Party hereunder and
claims of every nature and description of the Administrative Agent or such
Secured Party against such Borrower and the Guarantor, in any currency, whether
arising hereunder, under the Credit Agreement, any other Loan Document or
otherwise, as the Administrative Agent or such Secured Party may elect, whether
or not the Administrative Agent or any Secured Party has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. The Administrative Agent and each Secured Party shall notify each
Borrower or the Guarantor promptly of any such set-off and the application made
by the Administrative Agent or such Secured Party of the proceeds thereof;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Administrative Agent and each
Secured Party under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.

 

8.7       Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.8      Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8.9       Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

8.10     Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrowers, the Guarantor, the Administrative Agent and the
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Secured Party relative to subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

  23

 

 

8.11     GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

8.12     Submission To Jurisdiction; Waivers. Each of Borrowers, the Guarantor,
the Administrative Agent and the Secured Parties hereby irrevocably and
unconditionally:

 

(a)       submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the Courts of the State of New York in the
City of New York, Borough of Manhattan, the courts of the United States of
America for the Southern District of New York in the Borough of Manhattan, and
appellate courts from any thereof;

 

(b)       consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrowers, the
Guarantor or the Administrative Agent and the Secured Parties, as applicable, at
its address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

 

(d)       agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e)        waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

For avoidance of doubt, nothing in this Agreement or any other Loan Document
shall affect any right that the Administrative Agent may otherwise have to bring
any action or proceeding relating to this Agreement against any Borrower or the
Guarantor or its properties in the courts of any jurisdiction.

 

8.13     Acknowledgments. Each of the Borrowers and the Guarantor hereby
acknowledges that:

 

(a)       it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

  24

 

 

(b)       neither the Administrative Agent nor any Secured Party has any
fiduciary relationship with or duty to such Borrower or the Guarantor arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between such Borrower and the Guarantor, on the one hand,
and the Administrative Agent and Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)       no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Borrowers and the Guarantor and the Secured
Parties.

 

8.14       Releases. (a) At such time as the Loans and the other Obligations
(other than those Obligations (including contingent reimbursement obligations
and indemnity obligations) which, by their express terms, survive termination of
this Agreement and the other Loan Documents) shall have been paid in full and
the Revolving Credit Commitments have been terminated, the Collateral shall
automatically be released from the Liens created hereby, and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent, any Borrower and the Guarantor hereunder shall
automatically terminate, all without delivery of any additional instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to such Borrower. At the request and sole expense of any Borrower
following any such termination, the Administrative Agent shall deliver to such
Borrower any Collateral held by the Administrative Agent hereunder, authorize
such Borrower to file or record terminations of any and all financing statements
and other recorded documents or instruments filed or recorded pursuant to this
Agreement, and execute and deliver to such Borrower such documents as such
Borrower shall reasonably request to evidence such termination.

 

(b)       If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Borrower in a transaction permitted by the Credit Agreement,
then the Administrative Agent, at the request and sole expense of such Borrower,
shall upon the request of such Borrower execute and deliver to such Borrower all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral.

 

8.15       WAIVER OF JURY TRIAL. EACH BORROWER AND THE GUARANTOR AND, BY
ACCEPTANCE OF THE BENEFITS HEREOF, THE ADMINISTRATIVE AGENT AND EACH SECURED
PARTY, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

  25

 

  

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  BSPRT BB LOAN, LLC,   as a Borrower         By:  /s/ Micah Goodman     Name:
Micah Goodman     Title: Authorized Signatory         BSPRT FINANCE SUB-LENDER
II, LLC,   as a Borrower         By: /s/ Micah Goodman     Name: Micah Goodman  
  Title: Authorized Signatory         BENEFIT STREET PARTNERS REALTY TRUST, INC,
  as Guarantor         By: /s/ Micah Goodman     Name: Micah Goodman     Title:
Authorized Signatory

 

[Signature Page to Guarantee and Collateral Agreement]

 

 

 

 

  BARCLAYS BANK PLC,   as Administrative Agent         By: /s/ Craig Malloy    
Name: Craig Malloy     Title: Director

 

[Signature Page to Guarantee and Collateral Agreement]

 

 

 

 

Schedule 1

 

NOTICE ADDRESS OF GUARANTOR

 

  Guarantor: Benefit Street Partners Realty Trust, Inc     142 West 57th Street,
12th Floor     New York, NY 10019     Attention: Micah Goodman, Esq.    
Telephone: (212) 588-6982     Email: m.goodman@benefitstreetpartners.com        
with a copy to: Ropes & Gray LLP     1211 Avenue of the Americas     New York,
NY 10036-8704     Attention: David C. Djaha, Esq.     Telecopy: (646) 728-2936  
  Telephone: (212) 841-0489     Email: David.Djaha@ropesgray.com

 

 

 

 

Schedule 2

 

DESCRIPTION OF PLEDGED NOTES

 

Pledged Notes:

 

BSPRT BB Loan, LLC: None

 

BSPRT Finance Sub-Lender II, LLC: None

 

 

 

 

Schedule 3

 

FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS

 

Uniform Commercial Code Filings

 

BSPRT BB Loan, LLC - Delaware Secretary of State

BSPRT Finance Sub-Lender II, LLC - Delaware Secretary of State

 

Patent and Trademark Filings

 

None

 

Other Actions

 

None

 

 

 

 

Schedule 4

 

JURISDICTION OF ORGANIZATION, IDENTIFICATION NUMBER AND
LOCATION OF CHIEF EXECUTIVE OFFICE

 

Borrower   Jurisdiction of
Organization   Identification
Number   Location of Chief
Executive Office BSPRT BB Loan, LLC   Delaware   5562472  

142 W 57 Street, Suite 1201

New York, NY 10019

              BSPRT Finance Sub-Lender II, LLC   Delaware   6494618  

142 W 57 Street, Suite 1201

New York, NY 10019

 

 

 

 

Schedule 5

 

LOCATIONS OF INVENTORY AND EQUIPMENT

 

Borrower   Locations       BSPRT BB Loan, LLC   None       BSPRT Finance
Sub-Lender II, LLC   None

 

 

 

 

Schedule 6

 

INTELLECTUAL PROPERTY

 

I.       Copyrights and Copyright Licenses:

 

BSPRT BB Loan, LLC: None

 

BSPRT Finance Sub-Lender II, LLC: None

 

II.      Patents and Patent Licenses:

 

BSPRT BB Loan, LLC: None

 

BSPRT Finance Sub-Lender II, LLC: None

 

III.     Trademarks and Trademark Licenses:

 

BSPRT BB Loan, LLC: None

 

BSPRT Finance Sub-Lender II, LLC: None

 

 

 

 

Schedule 7

 

DEPOSIT ACCOUNTS

 

Controlled Accounts (subject to the respective Collection Account Control
Agreement):

 

BSPRT BB LOAN, LLC:

 

Bank: Wells Fargo Bank, N.A.

 

ABA #: 121000248

 

Deposit Acct No.: 4124407255

 

Deposit Account Name: BSPRT BB Loan LLC for the Benefit of Barclays Bank PLC as
secured party

 

BSPRT FINANCE SUB-LENDER II, LLC:

 

Bank: Wells Fargo Bank, N.A.

 

ABA #: 121000248

 

Deposit Acct No.: 4125007138

 

Deposit Account Name: BSPRT Finance Sub-Lender II LLC for the Benefit of
Barclays Bank PLC as secured party

 

 

